       Case 3:20-cv-00848-N Document 15 Filed 07/04/20    Page 1 of 22 PageID 722



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION


                                        §
R.K.C.J., LLC                           §
PLAINTIFF                               §
                                        §   Civil Action No. 3:20-CV-00848-n
VS.                                     §   Judge David Godbey
                                        §
                                        §
                                        §
TEXAS REPUBLIC BANK, N.A.
                                        §
DEFENDANT                               §



        PLAINTIFF’S RESPONSE TO DEFENDANT’S SECOND MOTION TO DISMISS
                               AND BRIEF IN SUPPORT




                                              /s/Kevin S. Wiley, Sr.

                                              THE WILEY LAW GROUP, PLLC
                                              Kevin S. Wiley, Sr.
                                              State Bar No. 21470700
                                              325 N. St. Paul Street, Suite 2250
                                              Dallas, Texas 75201
                                              Email: kwiley@wileylawgroup.com
                                              Phone: (214) 537-9572
                                              Fax: (972) 449-5717
    Case 3:20-cv-00848-N Document 15 Filed 07/04/20                                                Page 2 of 22 PageID 723



                                                     TABLE OF CONTENTS


TABLE OF CONTENTS……………………………………………………………………….ii
TABLE OF AUTHORITIES…………………………………………………………………iii
FEDERAL CASES………………………………………………………………………..iii-iv
FEDERAL STATUTES AND RULES…………………………………………………………iv
I. INTRODUCTION AND BACKGROUND FACTS ................................................................... 1
II. ARGUMENT AND AUTHORITIES ........................................................................................ 2
A. Defendants Have No Basis for Motion to Dismiss .................................................................... 2
Under Rule 12(b)(6). ....................................................................................................................... 2
b. There Is No Basis for Motion to Dismiss for Failure to State a Claim Under the Equal Credit
Opportunity Act (15 U.S.C. § 1691) ............................................................................................... 5
i. Plaintiff’s Claim of Unlawful Discrimination is Sufficient to Survive Dismissal Under 15
U.S.C. § 1691(A)(1)........................................................................................................................ 9
ii. Plaintiff’s Claim of Unlawful Handling of Plaintiff’s Application is Sufficient to Survive
Dismissal Under 15 U.S.C. § 1691c-2(D)(1). ............................................................................... 12
iii. Plaintiff’s Claim of Discouragement is Sufficient to Survive Dismissal Under 12 C.F.R. §
202.4(B). ....................................................................................................................................... 13
C. There Is No Basis for Motion to Dismiss for Failure to State a Claim for Relief Under 42
U.S.C. §1981. ................................................................................................................................ 15
III. PRAYER FOR RELIEF ......................................................................................................... 17
           CERTIFICATE OF CONFERENCE…………………………………………………….17
           CERTIFICATE OF SERVICE………………………………………………………… 17




                                                                         ii
  Case 3:20-cv-00848-N Document 15 Filed 07/04/20             Page 3 of 22 PageID 724




                               TABLE OF AUTHORITIES


FEDERAL CASES
Alexander v. AmeriPro Funding, Inc., 848 F.3d 698, 705-706 (5th Cir. 2017) ……..2,8,9,13
Ashcroft b. Iqbal, 556 U.S. 662 (2009) ………………………………………………….1,2,9
Bell Atl. Corp. v. Twomby, 550 U.S. 544 (2007)………………………….. ………....1,2,5,9
Bellows v. Amoco Oil Cp., 118 F. 3d 268 (5th Cir. 1997)……………………………10,15
Boardley v. Household Fin. Corp. Ill., 39 F.Supp. 3d 689 (D.Md. 2014) …………6,10,16
Body by Cook, Inc. v. State Farm Mut. Auto Ins., 869 F.3d 381 (5th Cir. 2017)……15
Ceasar v. Wells Fargo Bank, 2020 WL 525384, (E.D. Tex. 2020)………………….15
Combs v. Bank of Am., N.A., 2015 Dist. Lexis 110130 (D.C. Md. 2015) ……………3,10
Copeland v. Comm’r, 290 F.3d 326 (5th Cir. 2002)…………………………………….12
Four A’s Inv. Co. v. Bank of America Corp., 2010 WL 2729713 (M.D. Mo. 2010)………9
Green v. State Bar of Texas, 27 F.3d 1083 (5th Cir. 1994)………………………………15
In re Katrina Beaches Litig., 495 F.3d 191 (5th Cir. 2007)………………………………16
Jones v. Caliber Home Loans, Inc., 2019 WL 3366104 (M.D.La. 2019) ………………7,8
Jones v. Robinson Prop. Corp. L.P., 427 F.3d 987 (5th Cir. 2001)…………………….15
Lara v. Cinemark USA, Inc., 207 F.3d 783 (5th Cir. 2003)……………………………..12
Martin K. Eby Const. Co. v. Dallas Area Rapid Transit, 367 F.3d 464 (5th Cir. 2004)……4
Martinez v. Reno, 1997 W.L. 786250 (N.D.Tex. 1997)……………………………………….13
McDonnell Douglas v. Green, 411 U.S. 792 (1973)…………………………………3,6,16
Pratt v. City of Houston, Texas, 247 F.3d 601 (5th Cir. 2001)…………………………….3,6
Pullins v. Hancock Whitney Bank, 2020 WL 14505060 (M.D.La. 2020) …………………..7
United States v. Raymer, 876 F.3d 383 (5th Cir. 1989) ………………………………..12

                                             iii
  Case 3:20-cv-00848-N Document 15 Filed 07/04/20          Page 4 of 22 PageID 725



Walker v. Bank of Am. Corp. (2019 U.S.Dist. Lexis 133821 (D.Md. 2019) ………….6,7,8
Wise v. Vilsack, 496 F. Appx. 283, 285 (4th Cir. 2012) …………………………………6
Vasquez v. Bank of America, N.A., 2013 WL 6001924 (N.D.Ca. 2013) …………….10




FEDERAL STATUTES AND RULES


15 U.S.C. § 1691 et seq. …………………………………………………..Passim
28 U.S.C. § 1746…………………………………………………………………1
42 U.S.C. § 1981 et seq. ………………………………………………………..15
12 C.F.R. § 202 et seq…………………………………………………………..7,13


Rule 8(a)(2) of the Federal Rules of Civil Procedure ……………………………..2,6,7
Rule 11(b)(3) of the Federal Rules of Civil Procedure ……………………………..7
Rule 12(b)(6) of the Federal Rules of Civil Procedure………………………………2




                                           iv
 Case 3:20-cv-00848-N Document 15 Filed 07/04/20                   Page 5 of 22 PageID 726



                    I. INTRODUCTION AND BACKGROUND FACTS

     1. Plaintiff initiated this complaint by a filing on April 13, 2020. [Doc.#1]. Annexed to

this complaint is the Unsworn Declaration of Plaintiff, under penalty of perjury under 28 U.S.C.

§ 1746, in support of the complaint (the “Declaration”). Annexed to the Declaration are the

exhibits referred to herein unless otherwise described.

     2. Defendant filed its Motion to Dismiss Plaintiff’s Petition [Doc. #7] on May 12, 2020. In

this Motion, Defendant argued that the claims brought by Plaintiff are not recoverable, due to,

Inter alia: (i) the Complaint is based on conclusory terms supported only by Plaintiff’s

subjective beliefs. Therefore, according to Defendant, the complaint does not meet the

applicable standards for finding of race discrimination set by the United States Supreme Court

in two opinions: Ashcroft v. Iqbal, 556 U.S. 662 (2009), and Bell Atl. Corp. v. Twomby, 550

U.S. 544 (2007); and (ii) certain statutes cited to in the original complaint [Doc. #1] did not

support individual causes of action.

     3. Plaintiff filed first its First Amended Complaint supported by another Declaration and

identical exhibits [Doc.# 10] on May 30, 2020 to address the issues raised in the Defendant’s

first Motion to Dismiss [Doc. #7]. Plaintiff then also filed its Response to the Motion to Dismiss

[Doc. #7] on June 1, 2020 [Doc. # 11].

     4. Defendant then filed its second Motion to Dismiss based on that amended complaint on

June 15, 2020. [Doc. #14].

     5. Plaintiff next files on July 4, 2020, this Response to the Defendant’s second Motion to

Dismiss First Amended Petition [Doc. #14], again, vigorously disputing Defendant’s

contentions and asserting that there is more than a mere scintilla of evidence and a plausible

basis for recovery on Plaintiff’s complaint based on the facts as alleged therein.[Doc. # 15].

                                                                                         1|Page
  Case 3:20-cv-00848-N Document 15 Filed 07/04/20                    Page 6 of 22 PageID 727



                            II. ARGUMENT AND AUTHORITIES

            A. DEFENDANTS HAVE NO BASIS FOR MOTION TO DISMISS
                           UNDER RULE 12(B)(6).


      6. The standard under which federal courts review motions to dismiss is governed by Rule

12(b)(6), Fed. R. Civ. Proc To survive a motion to dismiss:

       a complaint must contain sufficient factual matter, accepted as true, to state
       a claim to relief that is plausible on its face. A claim has facial plausibility
       when the plaintiff pleads factual content that allows the court to draw the
       reasonable inference that the defendant is liable for the misconduct alleged.
       The plausibility standard is not akin to a probability requirement, but it asks
       for more than a sheer possibility that a defendant has acted unlawfully.
       Where a complaint pleads facts that are merely consistent with a defendant’s
       liability, it stops short of the line between possibility and plausibility of
       entitlement to relief...
Alexander v. AmeriPro Funding, Inc., 848 F.3d 698, 706 (5th Cir. 2017) (citing Ashcroft v. Iqbal,
Supra, 678–79, (2009) (citations, quotations, and alterations omitted)).
      7. A complaint must contain “a short and plain statement of the claim showing that the

pleader is entitled to relief....” Rule 8(a)(2), Fed. R. Civ. Proc. Detailed factual allegations are

not required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Ashcroft, Supra, at 678 (2009) (citing Bell, Supra, at

555). “Factual allegations must be enough to raise a right to relief above the speculative level,

on the assumption that all the allegations in the complaint are true (even if doubtful in fact).”

Bell, Supra., (internal citations omitted).

       To state a claim for relief under the ECOA, the plaintiffs must plausibly
       show that they were discriminated against in violation of the statute. More
       specifically, the complaint must plausibly allege that (1) each plaintiff was
       an “applicant”; (2) the defendant was a “creditor”; and (3) the defendant
       discriminated against the plaintiff with respect to any aspect of a credit
       transaction on the basis of the plaintiff’s membership in a protected class.
Alexander v. AmeriPro Funding, Inc., Supra, at 705.

                                                                                            2|Page
  Case 3:20-cv-00848-N Document 15 Filed 07/04/20                   Page 7 of 22 PageID 728



      8. Once this prima facie case has been established, there is a presumption of

discrimination, and the burden shifts to the defendant to articulate some legitimate, non-

discriminatory reason for the challenged employment action. Pratt v. City of Houston, Tex., 247

F.3d 601, 606 (5th Cir. 2001) (citing McDonnell Douglas, 411 U.S. 792, 802-04 (1973)

      9. Plaintiffs believe this case and the facts pled certainly surmounts the nominal hurdles

outlined above. A well-qualified borrower of African American descent met with a loan officer

of Defendant and discussed with Defendant a refinancing, [not a new issuance of credit], of an

existing obligation with Hancock Whitney Bank, N.A. (“Whitney”). The debt principal balance

is $1.6 million. The supporting documents supplied to Defendant, annexed as Exhibits to the

Declaration, disclose that this debt is secured by a first lien on 64 acres plus improvements. The

most recent dated appraisal values this land at over $10 million dollars. The current loan is not

in default. The loan package that was presented to Defendant also involved disclosure of over

$500 million in development of a public university and DART rail line adjacent to the property

and completed after the most recent appraisal; a planned development of over $240 million

immediately adjacent, also planned after the appraisal; along with updated and detailed plans for

infrastructure, sewer, water, and transportation improvements in the area, some of which were

already in place; and including the completion of a $10 million four-lane roadway improvement

that fronts the property.

    10. After receipt of this Proposal, including detailed descriptions of the property used as

collateral, the existing indebtedness of Plaintiff, current financial statements, current

infrastructure development plans, tax returns over three years, appraisals of the property, and

financial disclosures, Defendant responded in writing, not verbally as misstated in the Original



                                                                                            3|Page
 Case 3:20-cv-00848-N Document 15 Filed 07/04/20                   Page 8 of 22 PageID 729



Petition. In an email dated January 31, 2020, along with additional questions about the property

and financial questions, Defendant provided the following terms:

                     “We are still underwriting, but if we were to approve the
              loan, we would require:
              - assignment on the sales contract between the Texas Railroad
              Commission and RKCJ.
              - Skyview Ranch being the operating company, would need to be
              an additional guarantor.
              -2019 year-end Financial Statements for both RKCJ and Sky-
              View.”
    11. Upon receipt of this response, Plaintiff withdrew its application and terminated

discussions with Defendant. Through this proffering of terms from Defendant, Plaintiff is being

asked to assign a $3 million option agreement with Texas Central Railroad Commission as

additional collateral for repayment of the existing $1.6 million dollar loan, providing an

additional 200% of collateral coverage. These terms are so offensive because the loan is

currently, and after refinancing will be, secured already by the first lien on the property as

collateral, valued at over $10 million based on current appraisal and without the increase in

value of the improvements in the surrounding area (a 900% collateral coverage).

    12. These improvements to the surrounding land were carefully explained to Defendant

through its representative. The idea that Defendant was requiring almost 1000% collateral to

secure a refinancing was baffling to Plaintiff and smacked of pure racism. Plaintiff’s extensive

experience with banks and business transactions creates extensive experience with the lending

and payment processes. Never had Plaintiff, Mr. Pitre, a Black businessowner from South

Dallas, been so overtly insulted by terms like Defendant’s, especially before the loan had

completed underwriting. The only logical motive for Defendant’s request was to discourage


                                                                                          4|Page
  Case 3:20-cv-00848-N Document 15 Filed 07/04/20                   Page 9 of 22 PageID 730



Plaintiff from pursuing the loan in the first place. Mr. Pitre then instructed the undersigned

counsel to file this suit for relief.

     13. Plaintiff’s contention is thus that, but for the race of its principals, it would never would

have been provided with such onerous terms for consideration. Plaintiff further believes that

discovery will demonstrate the disparate treatment in proffered terms to Plaintiff for like

investment to Anglo borrowers, exactly the standard elucidated by Bell, Supra. If in fact

Defendant can produce evidence that such terms have historically been provided to an Anglo

borrower of similar means at this juncture of due diligence, then and in that event, Defendant

would prevail. However, to assert that dismissal is required merely because this fact pattern is

the basis of the lawsuit, and same is thus made on pure speculation as argued by Defendant,

would leave out the discovery provisos of the Bell decision.

     14. Plaintiff is simply required to prove that during trial, after completion of discovery of

Defendant’s similar proposals to Anglo borrowers, the vast majority of the population in

Defendant’s locale, Defendant’s decisions were, more likely than not, motivated by racial

animus—not hold Plaintiff to the impossible burden of proving the negative thesis, that there

was no racial bias, at the Motion to Dismiss stage. Under Defendant’s reading of Bell, Plaintiff ,

after establishing its plausible case, never gets its day in court. Reliance on Bell for that premise

is simply wrong. Bell squarely holds that Plaintiff can move forward to discovery upon its

allegations of racial bias in the provision of these discouraging credit terms.

 B. There Is No Basis for Motion to Dismiss for Failure to State a Claim Under the Equal
                        Credit Opportunity Act (15 U.S.C. § 1691)


     15. As Defendant accurately points out, there are three different claims Plaintiff makes

under 15 U.S.C. § 1691, the Equal Credit Opportunity Act.

                                                                                           5|Page
 Case 3:20-cv-00848-N Document 15 Filed 07/04/20                   Page 10 of 22 PageID 731



    16. Plaintiff and Defendant agree that this suit under Equal Credit Opportunity Act

(“ECOA”) must be based on discrimination of “any applicant with respect to any aspect of a

credit transaction…on the basis of race, color, religion, national origin, sex, or marital status or

age.” 15 U.S.C. § 1691(a). [Defendant’s Motion to Dismiss, p.4, par. 7].

    17. Under the plain language of the statue, “any aspect of a credit transaction” would

include the preliminary phase of a loan proposal prior to the conclusion of due diligence. 15

U.S.C.§§ 1691(a). Therefore, it follows that if the preliminary terms are provided on a racially

discriminatory basis, as alleged by Plaintiff, that the stage of the transaction at the proposal level

would not foreclose this action, and even Defendant does not assert that premise.

    18. First, a Plaintiff may prove an ECOA claim by relying on one of three different

approaches used in the employment discrimination cases: (i) direct evidence of discrimination;

(ii) disparate impact analysis; and (iii) disparate treatment analysis. Combs v. Bank of America,

N.A. 2016 Lexis 85824 (D.C.Md. 2015) at 3. When, as in the case here, the Plaintiff seeks to

prove disparate treatment of discrimination without direct evidence of discrimination, but rather

circumstantial evidence, the court analyzes the claim under the familiar McDonnell Douglas,

Supra, burden-shifting framework. Wise v. Vilsack, 496 F. Appx. 283, 285 (4th Cir. 2012) (per

curium). Under this framework, the plaintiff must first establish a prima facie case of race

discrimination. Boardley v. Household Fin. Corp, ILL., 39 F. Supp.689 at 3 (D.C.Md. 2015).

“Once this prima facie case has been established, there is a presumption of discrimination, and

the burden shifts to the defendant to articulate some legitimate, non-discriminatory reason for

the challenged employment action.” Pratt, Supra, at 606. (citing McDonnell Douglas, Supra, at,

802).



                                                                                           6|Page
     Case 3:20-cv-00848-N Document 15 Filed 07/04/20                           Page 11 of 22 PageID 732



        19. At the “pleading stage”, “the plaintiff is under no obligation to prove anything.” Walker

    v. Bank of Am. Corp., 2019 Lexis 133821 (D.Md.2019). Rather, the obligation is to satisfy a

    claim that satisfies the demands of Rule 8(a)(2) Fed. R.Civ. Proc. requiring a pleading to contain

    “a short and plain statement of the claim showing that the pleader is entitled to relief”. Id. To the

    Walker court, that test was met when a claim was stated that was “plausible on its face”. Walker,

    Supra at 8. And, to state a claim that was plausible, the above three tests of ECOA had to be

    simply pled by specific facts, not proved. Id. Plaintiff easily passes this test as argued above in

    meeting the three elements of an ECOA claim, similar to the facts in Walker, Supra.

        20. Defendant argues that Plaintiff has not alleged similarly qualified white applicants were,

    in fact, granted less “onerous terms”. [Motion to Dismiss, Doc.#14, par. 16, p.8]. The disparate

    treatment has been adequately and specifically pleaded. Defendant simply confuses “pleading”

    with “proof”. As shown in Walker, Supra, it is not a requirement that Plaintiff plead and prove

    at this stage the alleged disparate treatment, or what the lending criteria of Defendant are, or

    were disparately applied. Rather, Defendant will have its day in court to shift the burden back to

    Plaintiff if it can demonstrate racial neutrality in its lending practices here. 1

        21. Defendant can cite no authority that Plaintiff was required to wait to actual loan

    rejection under a statute that applies to all stages of the lending process. On the contrary,

    Plaintiffs do not need to have actually applied for a loan to engage the protection of the ECOA.

    In AmeriPro, Supra, Plaintiffs reason that “even if they did not actually apply, they failed to




1
  In that regard, the District Court noted in Walker, Supra, that Rule 11(b)(3) of the Federal Rules of Civil Procedure
“allows pleadings based on evidence reasonably anticipated after further investigation or discovery. Id. Whether the
decision of Defendant was actually disparate treatment based on race will be subject to this discovery test. However,
Plaintiff is entitled to its belief that the terms were disparate treatment based on the circumstantial evidence pled,
and if evidentiary support is not obtained after further investigation or discovery, Plaintiff recognizes its duty under
the rules not to persist with the contention.
                                                                                                           7|Page
 Case 3:20-cv-00848-N Document 15 Filed 07/04/20                  Page 12 of 22 PageID 733



apply only because they were ‘discouraged’ from applying.” AmeriPro, Supra, at 708 (citing 12

C.F.R. § 202.4(b)).

    22. Defendant cites to Pullins v. Hancock Whitney Bank, 2020 WL 14505060 (M.D.La.

2020), and Jones v. Caliber Home Loans, Inc., 2019 WL 3366104 (M.D.La. 2019) to support the

argument that Plaintiff only offered “vague and conclusory allegations which are legally

insufficient to establish a claim for disparate treatment.” Examination of these cases

demonstrate their lack of application to the facts here.

    23. Jones, Supra, is more problematic to Defendant’s claims. In Jones, a homeowner

applied, and was granted, a refinancing. He contends that the bank switched the documents after

his execution and applied his signature page to a document that had inferior terms than those

that he had negotiated. He alleged that the first two elements of an ECOA action: (i) that he was

a member of a protected class; (ii) that he applied and was qualified for a loan. For the third

element, that the loan was given on grossly unfavorable terms because he qualified for a prime

rate and was provided a sub-prime rate, he provided only his credit score in support. Last, as to

the fourth element, he did not plead that he was either intentionally targeted, or that the bank

currently makes loans on more favorable terms to others.

    24. The premise of the holding was the distinction that the Defendant could not have

targeted the Plaintiff, since he was the one that solicited the loan from the Defendant, holding:

       Further, Plaintiff failed to adequately plead the fourth element as Plaintiff
       did not allege that Defendant took any positive actions towards inducing
       him into taking out a loan he could not afford but argues, instead, that he
       reached out to Defendant in hopes of attaining refinancing. Because
       Plaintiff's allegations demonstrate that he sought out the loan, and
       Defendant did not actively induce him to do so, Plaintiff has failed to plead
       the required elements and cannot state a claim for reverse redlining. Any
       claim for reverse redlining is dismissed with prejudice.


                                                                                         8|Page
  Case 3:20-cv-00848-N Document 15 Filed 07/04/20                   Page 13 of 22 PageID 734



Jones, Supra, at 14-15.
     25. Jones is therefore distinguished from the facts here, since the present case is not a

“reverse-redlining” type at all, but a case involving alleged disparate terms in a credit

transaction. Further, Plaintiff here has supplied much more than a mere “credit score” in support

of its financial means that are substantiated in his pleadings and exhibits, and/or that the Court

could take judicial notice, as it did in Walker, Supra. Plaintiff’s claims for disparate treatment

are unlike Jones, Supra, and not merely based on speculation without any supporting

foundation. Unlike the plaintiff in Iqbal, Supra, Plaintiff is not “merely armed with nothing

more than conclusions seeking to support them with discovery.” Id. at 678-79.

i. Plaintiff’s Claim of Unlawful Discrimination is Sufficient to Survive Dismissal Under 15
U.S.C. § 1691(A)(1).


     26. To survive a motion to dismiss under the ECOA:
       the plaintiffs must plausibly show that they were discriminated against in
       violation of the statute. More specifically, the complaint must plausibly
       allege that (1) each plaintiff was an “applicant”; (2) the defendant was a
       “creditor”; and (3) the defendant discriminated against the plaintiff with
       respect to any aspect of a credit transaction on the basis of the plaintiff’s
       membership in a protected class.


AmeriPro Funding, Inc., Supra at 848 F.3d 698, 705). Plaintiff has established that its majority

members are members of a protected class, African American, and that the Defendant’s bank

was a creditor as defined by statute. The only area of contention was the fact that Defendant’s

proffering of the onerous loan terms was based on race, and not some other reason Defendant has

yet to offer. However, Defendant is well qualified for the loan, provided extensive

documentation of such, spent a great deal of time outlining the improvements to the area

surrounding its real property holdings, and did apply for a loan.

                                                                                            9|Page
 Case 3:20-cv-00848-N Document 15 Filed 07/04/20                    Page 14 of 22 PageID 735



    27. “In reviewing a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), this

Court ‘accepts all well-pleaded facts as true, viewing them in the light most favorable to the

plaintiff.’” AmeriPro Funding, Inc., Supra at 848 F.3d 698, 701) (citing Martin K. Eby Const.

Co. v. Dallas Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004) (citations and quotations

omitted)). The Supreme Court explains, “‘of course, a well-pleaded complaint may proceed

even if it strikes a savvy judge that actual proof of those facts is improbable, and that a recovery

is very remote and unlikely.’” Four A's Inv. Co. v. Bank of Am. Corp., No. 09-00351-CV-W-

FJG, 2010 WL 2720713, at *2 (W.D. Mo. July 6, 2010) (citing Bell Atlantic Corp. v. Twombly,

Supra, 550 U.S. 544, 127 S.Ct. 1955, 1965 (2007)).

    28. Defendant again cites to a myriad of cases that explain why applicants were not

qualified to receive loans. (See Coombs, Supra; Boardley, Supra; Bojorquez v. Wells Fargo

Bank, N.A., 2013 WL 6055258 (D.Ore.2013); Vasquez v. Bank of America, N.A., 2013 WL

6001924 (N.D. Cal. 2013)..) None of these cases are on point with the facts at issue here. It

cannot be disputed that Plaintiff was qualified for the refinancing of the loan. Plaintiff has had

the existing loan for years, and it is in good standing. Plaintiff has incoming cashflow from

business ventures. Plaintiff has the ability to sell real property holdings, as it has in the past. All

of the requirements for approval appear to be met by Plaintiff. It will be for Defendant to

explain that, after all the supporting evidence to the contrary, Plaintiff is not qualified for the

loan it requested and was given onerous terms of.

    29. Defendant wants the court to believe that the proffered terms, the assignment of the

option contract was in lieu of the lien on the existing property. This conclusion is not supported

by any facts. Defendant’s representative, in writing, explained that any loan would be

“additionally be secured” by the option contract. There is no other conclusion to be made

                                                                                           10 | P a g e
 Case 3:20-cv-00848-N Document 15 Filed 07/04/20                   Page 15 of 22 PageID 736



besides the one made by Plaintiff; this assignment was in addition to the existing lien on the

property in the process of being refinanced.

    30. Here, Defendant’s offering of terms before completing the underwriting process is also

highly unusual. Similarly, asking Plaintiff to secure a loan with such large collateral, some ten-

times the value of the loan is also unusual based on Plaintiff’s extensive experience in the field.

There were no explanations offered for the terms or timing given by Defendant’s representative.

These facts are highly suggestive of foul play.

    31. Plaintiff has met all the obstacles that traditionally keep discrimination claims from ever

seeing the justice of a courtroom. Unlike the authority Defendant cites to, there is no alternative

explanation for the high collateral request other than to keep Plaintiff from doing business with

Defendant. At the time of the terms being offered, Defendant’s representative should be no

more than a means of communicating with the underwriting department. Defendant’s

representative, the “Commercial Loan Officer,” acts as a sales representative, trying to gain new

business for the bank, not a gatekeeper to bar such. The behavior of Defendant’s representative

is highly unusual and calls a great deal of suspicion to their motive. Again, Plaintiff is very well

qualified for this loan. Plaintiff was simply looking for the best interest rate they could attain for

refinancing their loan. Defendant’s actions, through their representative, would make any

reasonable person question whether Defendant wanted to do business with Plaintiff in the first

place.

    32. Based on the facts in the First Amended Petition, Plaintiff has pled sufficient

information for the trier of fact, when accepting all facts as true, to understand that Defendant’s

actions were not based on any typical analysis of a credit application. Even without discovery,

to understand the terms offered to similarly situated Anglo borrowers, the terms offered are

                                                                                          11 | P a g e
  Case 3:20-cv-00848-N Document 15 Filed 07/04/20                    Page 16 of 22 PageID 737



offensive and meant to keep Plaintiff’s loan from ever being completed with Defendant, in

violation of the statute.

ii. Plaintiff’s Claim of Unlawful Handling of Plaintiff’s Application is Sufficient to Survive
Dismissal Under 15 U.S.C. § 1691c-2(D)(1).


     33. The ECOA provides that:
        Where feasible, no loan underwriter or other officer or employee of a
        financial institution, or any affiliate of a financial institution, involved in
        making any determination concerning an application for credit shall have
        access to any information provided by the applicant pursuant to a request
        under subsection (b) in connection with such application.
15 U.S.C. § 1691c-2(d)(1). While defendant is correct, no regulatory scheme has been

established yet by the board created by Congress, the intent of the statute is still relevant to

Plaintiff’s claim. “In interpreting a statute or regulation, we first look to the statute or regulation's

plain language.” Lara v. Cinemark USA, Inc., 207 F.3d 783, 787 (5th Cir. 2000) (See also United

States v. Raymer, 876 F.2d 383, 389 (5th Cir.1989)). “Where the language is unambiguous, we

do not look beyond the plain wording of the regulation to determine meaning.” Copeland v.

Comm'r, 290 F.3d 326, 332–33 (5th Cir.2002).

     34. The purpose of § 1691-c2(d) is to eliminate the possibility of protected class-bias from

influencing the decision-makers in a financial transaction, as prohibited by the Equal Credit

Opportunity Act. By keeping underwriters, the ultimate decision-maker in a loan approval

process, out of marketing and sales, Congress is intending to keep the biases the statute was

intended to prevent from influencing the terms provided or the approval of the loan.

     35. Defendant appears to be confused as to Plaintiff’s claim. Plaintiff does not complain

that Defendant is not reporting minority status to the regulatory commission that has yet to be

established under the Consumer Financial Protection Board, as outlined in the letter to the Board


                                                                                            12 | P a g e
 Case 3:20-cv-00848-N Document 15 Filed 07/04/20                   Page 17 of 22 PageID 738



from 2011 Defendant cites to. Instead, Plaintiff has accused Defendant’s loan officer, who

participates in underwriting at Defendant’s bank, of proffering unreasonable terms to Plaintiff

based on Plaintiff’s majority holders’ race. The purpose of keeping bank underwriting personnel

out of marketing and sales is obvious, to keep protected statuses from being considered a factor

in a loan application process.

    36. However, Defendant emphasizes “where feasible” in its Motion to Dismiss, suggesting

that in the circumstances here it is not feasible to remove Defendant’s representative from

deciding the loan terms offered to Plaintiff. [Defendant’s Motion, Doc. #14, par. 17, p. 9].

Defendant makes it clear that the loan is “still in underwriting” and that “if it were to be

approved” there would need to be additional collateral. These statements indicate that

Defendant’s commercial loan officer, Representative Nam, is indeed offering terms and is

involved in underwriting. This behavior leaves no opportunity for Plaintiff’s race to be left out

of the decision-making process, in violation of the statute.

    37. Plaintiff has pled sufficient facts, when taken as true, to establish that Defendant’s

representative was highly involved in the underwriting process and in offering loan terms.

Additionally, the involvement of Defendant’s loan officer in the underwriting process created

unreasonable, offensive loan terms that were motivated by racial biases. Plaintiff’s claim should

survive a Rule 12(b)(6) motion to dismiss.

iii. Plaintiff’s Claim of Discouragement is Sufficient to Survive Dismissal Under 12 C.F.R. §
202.4(B).


    38. “Regulation B,” provides that “[a] creditor shall not make any oral or written statement,

in advertising or otherwise, to applicants or prospective applicants that would discourage on a




                                                                                         13 | P a g e
 Case 3:20-cv-00848-N Document 15 Filed 07/04/20                    Page 18 of 22 PageID 739



prohibited basis a reasonable person from making or pursuing an application.” AmeriPro

Funding, Inc., Supra at, 708 (citing12 C.F.R. § 202.4(b)).

    39. Defendant cites to Martinez v. Reno, No. 3:97-CV-0813-P, 1997 WL 786250, (N.D.

Tex. Dec. 15, 1997), where pertinent analysis made under the “no set of facts” standard is

regarding an employment discrimination claim. This case is distinguishable. In Martinez

Plaintiff’s claim of discrimination did not survive a motion to dismiss as a matter of law. Id. at

3. The facts stated, interpreted as true at this stage in the litigation, established circumstances

previously decided by the court to be too far removed from the ultimate adverse employment

decision to establish a claim. Id.

    40. Defendant also claims Plaintiff has “assum[ed] [the] value” of Plaintiff’s property.

[Defendant’s Motion par. 26, p. 12]. Plaintiff concedes that the most recent appraisal, attached

to the Original Petition, is outdated. However, as explained to Defendant’s representative and

plead in the Amended Complaint, there have only been vast improvements to the area around

Plaintiff’s property. Plaintiff has articulated four different ways the property has improved in its

claim. Defendant’s observation of the assumed value of the property furthers Plaintiff’s claim

that Defendant’s proffering of terms, before completing underwriting, was meant to discourage

Plaintiff from further pursuing a loan with their institution. It would seem if a reasonable loan

officer was interested in doing business with a client, they would encourage a new appraisal of

the property being used as collateral if they had any discrepancy with the previous appraisal

prior to quoting onerous terms. Furthermore, the proffering of terms by Defendant without a

complete application seems frivolous and without any good faith as to the severity of Plaintiff’s

need. These actions were meant to discourage Plaintiff.



                                                                                          14 | P a g e
 Case 3:20-cv-00848-N Document 15 Filed 07/04/20                    Page 19 of 22 PageID 740



    41. Defendant accuses Plaintiff of “pedaling racist stereotypes.” [Defendant’s Motion par.

29, p. 3]. However offensive the facts of the claim may be, they are an unfortunate reality for

Plaintiff. The purpose in illustrating Defendant’s representative’s race is to show the totality of

the circumstances, and the complexities involved in race relations. While uncomfortable, the

race of the surrounding community at the location of the bank, the location of Plaintiff’s

property, and Plaintiff’s race are all critical factors in the analysis of plausibly racially motivated

actions. Plaintiff asserts still, any reasonable person, let alone business owner, would be

offended at the terms offered in writing by Defendant before the completion of underwriting and

formal offer. This act of discouragement is clearly based on race, and unfortunately the race of

Defendant’s representative has validity here in this claim to at least shift the burden to

Defendant to disprove the plausible theory. This claim should survive a motion to dismiss.

C. There Is No Basis for Motion to Dismiss for Failure to State a Claim for Relief Under 42
                                      U.S.C. §1981.


    42. 42 U.S.C. § 1981 provides that “[a]ll persons within the jurisdiction of the United States

shall have the same right in every State and Territory to make and enforce contracts.” 42 U.S.C.

§ 1981(a). “Make and enforce contracts” is defined as “the making, performance, modification,

and termination of contracts, and the enjoyment of all benefits, privileges, terms, and conditions

of the contractual relationship.” § 1981(b). To establish a § 1981 claim for

contractual discrimination, Plaintiffs must allege that:

       (1) they are members of a racial minority; (2) Defendants intended
       to discriminate on the basis of race; and (3) the discrimination concerned
       one or more of the activities enumerated in the statute—here, making a
       contract. See Bellows v. Amoco Oil Co., 118 F.3d 268, 274 (5th Cir.
       1997); Green v. State Bar of Tex., 27 F.3d 1083, 1086 (5th Cir. 1994). The
       analysis of discrimination claims under § 1981 is identical to the analysis of
       Title VII claims. Jones v. Robinson Prop. Grp. L.P., 427 F.3d 987, 992 (5th

                                                                                          15 | P a g e
  Case 3:20-cv-00848-N Document 15 Filed 07/04/20                  Page 20 of 22 PageID 741



       Cir. 2005). Body by Cook, Inc. v. State Farm Mut. Auto. Ins., 869 F.3d 381,
       386 (5th Cir. 2017).
     43. In Ceasar, v. Wells Fargo Bank 1:18-CV-00479-MAC, 2020 WL 525384, at *2 (E.D.

Tex. Jan. 31, 2020),the District Court has explained, “the court must accept the facts alleged in

the complaint as true, [Plaintiff] has alleged a plausible violation of § 1981.” (citations

excluded). The court explained the facts that led to Plaintiff’s success in his initial complaint:

       Wells Fargo denied him a personal loan several times. [Doc. No. 1, p. 2.] In
       response to Wells Fargo’s motion to dismiss, Ceasar argues that Wells
       Fargo denied him loans based upon his age (66 years old) and race because
       he applied for loans on more than one occasion, was qualified for the loans,
       but denied credit despite his qualifications. Doc. No. 21, p. 6. Therefore,
       Ceasar alleges that he was “treated differently” than others in Wells Fargo’s
       lending practices.
Id. The Eastern District of Texas ruled that, based upon these allegations, “which are construed

as true, the court finds that Ceasar has sufficiently alleged an ECOA claim.” Id. (see In re

Katrina Beaches Litig., 495 F.3d 191, 205 (5th Cir. 2007) (quoting Martin K. Eby Constr. Co. v.

DART, Supra at 467).

     44. Defendant cites to Boardley, Supra, which imposes a pleading standard that is not

followed by the Fifth Circuit as illustrated above. In Boardley, Plaintiff’s claim failed because

the facts were never established that plaintiffs there were qualified to receive the line of credit

they requested. Boardley, Supra at 710. Here, Plaintiff is highly qualified for the refinancing of

the loan requested. The sheer amount of collateral available in real property holdings is almost

ten times the value of the loan requested. Additionally, the terms proffered by Defendant here

were done so before the completion of the application information gathering and underwriting.

The terms given by Defendant to secure a loan were blatantly racist in motivation, with the goal

to deter Plaintiff from doing business with Defendant’s institution.


                                                                                         16 | P a g e
  Case 3:20-cv-00848-N Document 15 Filed 07/04/20                 Page 21 of 22 PageID 742



     45. Plaintiff’s argument is identical to the arguments raised under ECOA claim. For the

same reasons as asserted in the ECOA analysis, Defendants claims that the cause of action

under this statute should be dismissed, identical to the statutory requirements and pleading

regime of ECOA, fail.

                                  III. PRAYER FOR RELIEF


       WHEREFORE, ALL PREMISES, Movant prays that the Court order deny the Motion to

Dismiss, and for such other and further relief to which it may be entitled.




                                                             Respectfully Submitted


                                                             /s/ Kevin S. Wiley, Sr.
                                                             THE WILEY LAW GROUP, PLLC
                                                             Kevin S. Wiley, Sr.
                                                             State Bar No. 21470700
                                                             325 N. St. Paul Street, Suite 2250
                                                             Dallas, Texas 75201
                                                             Email: kwiley@wileylawgroup.com
                                                             Office: (214) 954-9905
                                                             Mobile: (214) 537-9572
                                                             Fax: (972) 449-5717




                                                                                       17 | P a g e
  Case 3:20-cv-00848-N Document 15 Filed 07/04/20                    Page 22 of 22 PageID 743



                             CERTIFICATE OF CONFERENCE
       I certify that I have attempted to discuss this motion to dismiss by agreement, and the

attorney for the Defendant has not agreed to the relief requested.



                                                                       /s/Kevin S. Wiley, Sr.




                                CERTIFICATE OF SERVICE
       I certify that a true and correct copy of the above and foregoing has been served on the

counsel to the defendant to the address below:



Tom (“Trey”) Hill Crawford, III
Texas State Bar No. 24059623
tcrawford@cwl.law
Jason T. Weber
Texas State Bar No. 24075251
jweber@cwl.law


CRAWFORD, WISHNEW & LANG PLLC
1700 Pacific Avenue, Suite 2390
Dallas, Texas 75201
Telephone: (214) 817-4500
Facsimile: (214) 817-4509
Counsel for Defendants TXRB Holdings, Inc.
and Texas Republic Bank, N.A.
                                                                       /s/Kevin S. Wiley, Sr.




                                                                                         18 | P a g e
